Order entered April 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00504-CV

                              IN RE JOHN B. O'BRIEN, Relator

                     Original Proceeding from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. PR14-10A

                                           ORDER
                           Before Justices Francis, Myers and Schenck

         Before the Court is relator’s petition for writ of mandamus, relator’s motion to file

documents under seal and relator’s motion for temporary relief.

         We GRANT the motion to file documents under seal to the extent that we permit relator

to file under seal the documents previously ordered sealed by the trial court and included in

redacted form in pages 308-315 of the mandamus record.

         We ORDER STAYED the trial court’s April 7, 2015 order pending further order of the

Court.

         Upon review of the petition for writ of mandamus, the Court concludes there is

substantial overlap among the issues presented in this case and in O’Brien v. Baker, No. 05-15-

00489-CV, an interlocutory appeal from the same trial court order. Accordingly, on our own

motion, we CONSOLIDATE cause number 05-15-00504-CV into cause number 05-15-00489-
CV. We ORDER the Clerk of Court to remove all documents from file number 05-15-00504-

CV and refile them in cause number 05-15-00489-CV and treat cause number 05-15-00504-CV

as a closed case. We ORDER that all future pleadings be filed only in cause number 05-15-

00489-CV.

       Appellant/relator shall file his appellant’s brief in in cause No. 05-15-00489-CV in

accordance with the briefing schedule for accelerated appeals as provided by the Texas Rules of

Appellate Procedure. Appellee/real party in interest Cara Baker, as Executor of the Estate of

Kenneth Baker, may file, in cause No. 05-15-00489-CV a single, consolidated response to the

petition for writ of mandamus and her appellee’s brief in accordance with the briefing schedule

for accelerated appeals as provided by the Texas Rules of Appellate Procedure. Respondent, the

Honorable Brian Williams, may file a response to the petition for writ of mandamus, if desired,

within thirty days of the date of this order.




                                                   /s/    LANA MYERS
                                                          JUSTICE